Citation Nr: 1623712	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-25 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension and/or service-connected adjustment disorder with anxiety.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from September 1989 to June 1994. In addition, the Veteran had service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2013. A transcript of the hearing is associated with the claims files.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for erectile dysfunction secondary to his service-connected hypertension and/or his service-connected adjustment disorder with anxiety. A remand is necessary to obtain a new VA opinion. 
      
The case was previously remanded in April 2014, for additional development and to obtain outstanding VA and private treatment records. The Veteran was notified in April 2014, to identify any treatment records from private medical providers relating to his erectile dysfunction and low testosterone. See April 12, 2014 VA correspondence. Identified private treatment records were associated with the claims file in July 2014. Further, VA treatment records from May 2012 forward were also associated with the claims file. Thus the Board finds the directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

If VA provides an examination that examination and opinion must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was provided with VA examination and opinion in February 2013. The examiner indicated that it was less likely than not that the Veteran's erectile dysfunction was caused by his hypertension, to include medications for such, or any mental or emotional concerns. The examiner attributed the Veteran's erectile dysfunction to low testosterone. Id.  However, the examiner failed to address whether the Veteran's erectile dysfunction has been aggravated by his hypertension and/or his adjustment disorder with anxiety. A new VA opinion is required to address secondary service connection, specifically aggravation. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the file any outstanding VA medical records.

2. After completing the above development to the extent possible, refer the case for a VA opinion with a physician of sufficient expertise and experience to determine the nature and etiology of the Veteran's erectile dysfunction. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. The examiner shall review the Veteran's claims file, and revisit all prior opinions provided. After reviewing the claims file, the examiner is asked to answer the following questions:

a. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's erectile dysfunction was caused by his service-connected hypertension and/or his adjustment disorder with anxiety?

b. Is it at least as likely as not (a fifty percent probability or greater) that the erectile dysfunction was aggravated (permanently worsened beyond its natural progression) by the hypertension and/or adjustment disorder with anxiety?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the erectile dysfunction by the service-connected disability or disabilities. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




